In a proceeding pursuant to CPLR article 78 (1) to review a determination of the respondent board of education, made September 26, 1973, which terminated petitioner’s services as a probationary teacher and (2) to compel her reinstatement, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated June 7, 1974, which denied the application and dismissed the petition. Judgment affirmed, without costs (see Matter of Anderson v Board of Educ. of City of Yonkers, 46 AD2d 360). Martuscello, Acting P. J., Latham and Brennan, JJ., concur; Margett and Shapiro, JJ., concur and vote to affirm on *879constraint of Matter of Anderson v Board of Educ. of City of Yonkers (46 AD2d 360); Shapiro, J., adhering to the views expressed in his dissenting memorandum therein.